
	
		IIA
		111th CONGRESS
		1st Session
		S. J. RES. 22
		IN THE SENATE OF THE UNITED STATES
		
			December 15, 2009
			Mr. LeMieux introduced
			 the following joint resolution; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relative to requiring a balanced budget and granting the
		  President of the United States the power of line-item veto.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission by the Congress:
			
				 —
					1.Total outlays for any fiscal
				year shall not exceed total receipts for that fiscal year, unless two-thirds of
				the whole number of each House of Congress shall provide by law for a specific
				excess of outlays over receipts by a rollcall vote.
						The limit on
				the debt of the United States held by the public shall not be increased, unless
				three-fifths of the whole number of each House shall provide by law for such an
				increase by a rollcall vote.
						Prior to each
				fiscal year, the President shall transmit to Congress a proposed budget for the
				Federal Government for that fiscal year in which total outlays do not exceed
				total receipts.
						No bill to
				increase revenue shall become law unless approved by a majority of the whole
				number of each House by a rollcall vote.
						Congress may
				waive the provisions of this section for any fiscal year in which a declaration
				of war is in effect. The provisions of this section may be waived for any
				fiscal year in which the United States is engaged in military conflict which
				causes an imminent and serious military threat to national security and is so
				declared by a joint resolution, adopted by a majority of the whole number of
				each House, which becomes law.
						Congress
				shall enforce and implement this section by appropriate legislation, which may
				rely on estimates of outlays and receipts.
						In this
				section, total receipts shall include all receipts of the Federal Government
				except those derived from borrowing and total outlays shall include all outlays
				of the Federal Government except for those for repayment of debt
				principal.
						2.The President may, with respect
				to any bill or joint resolution that has been signed into law pursuant to
				section 7 of Article I, cancel in whole any dollar amount of discretionary
				budget authority, any item of new direct spending, or any limited tax benefit.
				The President shall notify Congress of such cancellation by transmitting a
				special message within 5 calendar days (excluding Sundays) after the enactment
				of the law providing the dollar amount of discretionary budget authority, item
				of new direct spending, or limited tax benefit that was canceled. Such special
				message shall be treated in the same manner as a bill which the President
				returns without signing under section 7 of Article I.
						Congress
				shall not transmit a bill or joint resolution to the President that purports to
				or does require executive compliance with spending guidance contained in any
				report or other document that is beyond the text of the bill or joint
				resolution. Under this clause, the President shall retain the right to
				disregard any or all guidance in such accompanying reports or documents.
						3.This article shall take effect
				beginning with the first fiscal year after its
				ratification.
					.
		
